Title: To Benjamin Franklin from Courtney Melmoth, 4 [February] 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir:
Paris, 4th: [February] 1778.
I beg leave in a few Lines, to intimate to you, and thro’ your means to Mr. Dean and Mr. Lee, the nature and extent of those Services which I am so anxious to be retained for. I would chearfully undertake the replies of those inundations of Letters which issue from all sorts of application for offices, and, I think, I could perform this branch to your Satisfaction from the shortest Hints that were given me. I should readily engage myself, also, in transcribing and copying anything and everything that might be laid before me for such Purpose. Besides which, I would dedicate other Parts of my Leisure in such local or other more elaborate Compositions as might, from time to time be judg’d expedient to fan that fire and cherish that principle of the Heart which is so mightily sway’d by the Powers of Language: These Powers, indeed I do not pretend to possess in the degree they are possess’d by many of the Gentlemen who are already engaged in the Cause of America: Yet I believe, there is in the present Business ample Employment for every degree of Eloquence, and, as every man of Talent hath his own Characteristic, everyone may do Services peculiar to himself and there is little fear of a duplicate.
I conceive, Sir, there will constantly be starting up patriotic Exercise in the Course of the Revolution now prevailing; and without presumeing to draw the Line between myself and any other Person, or vaunting the testimony of Friends, or of my public Success, I shall only say once that, as I can already prove I have refused the British Bread of Bribery, so should I be equally ashamed to eat that of the Friends of America were it not gain’d by Ingenuity and Industry. It is upon these Principles that I wish to merit the attention of the Commissioners sent on this amiable Embassy, and I feel that I have an honest anxiety not only for the Cause as a wellwisher, but to be connected with it. A short Trial will easyly prove or disprove my Pretentions; and it is only thus conditionally I should have a Pleasure in my primary Efforts.
Since I had the Honour to see you this Morning Sir, I have endeavour’d to square your indulgent offer of Money to my Exigences: I find it would be practicable for me to smooth all present Ruggedness in my Condition, were you so kind to indulge me with eight Pounds more. I would engage to pay the whole in 4 Months; or should I have the Honour to be employed I would make gradual Deductions to this Purpose from those Profits, which, after Trial, I appeard to deserve, or by any other mode most agreeable to you. At all Events I will venture in one Sentence to say that I will merit future Confidence before I form an Idea of applying for it: With regard therefore to the great object, viz: a Connexion with the Cause of America, I at present desire Employment and not Reward. I am Sir with great Respect Your most obedient Humble Servant.
Courtney Melmoth
PS. I shall have the Honour to wait on you at Passi on Friday Morning Sir.

 
Addressed: A Monsieur / Monsieur Franklin. / a Passi
